It is the plain duty of this court, in construing the charge given by the court below, to bear in mind all parts of same. In passing upon an alleged error in paragraph sixteen of the charge of the court, same can not avail appellant, in as much as the error, if there be such, was entirely cured in paragraph seventeen of the charge.
We have again reviewed the record and conclude that our original opinion sufficiently discussed all the material points raised.
The motion for rehearing will be overruled.
Overruled. *Page 365